DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,583,977 and U.S. Patent No. 10,926,939 have been reviewed and are NOT accepted.
The terminal disclaimers do not comply with 37 CFR 1.321 because:
It does not include a recitation that any patent granted shall be enforceable only for and during such period that said patent is commonly owned with the application(s) or patent(s) which formed the basis for the double patenting rejection.  See 37 CFR 1.321(c)(3).

See Terminal Disclaimer review decision dated March 28, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 require “greater than 85% fiber yield” when subjecting the paper fiber pad/batt to a repulpability test. Claim 1 further requires “about 2% to about 25% by weight of a meltable PE/PP bi-component thermoplastic binder fiber”.
The specification cites provisional application 62/437,365 as being incorporated by reference. The provisional application discloses an insulative batt comprising fibrous paper or cellulous material interlocked using 2-25% of a melted binder fiber (paragraphs 32, 41, 42, 46-53). The provisional application further discloses a specific example that produces over 93% fiber yield (paragraph 49) and a specific example that produces over 98% fiber yield (paragraph 50). However, the provisional application merely discloses 85% fiber yield as being a passing grade for recyclability. The provisional application does not disclose any specific structure or example that produces a fiber yield between 85% and 93%. Additionally, the provisional application does not disclose or support greater than 85% fiber yield along the entire 2-25% range of thermoplastic binder fibers.
Accordingly, the claims fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 require “greater than 85% fiber yield” when subjecting the paper fiber pad/batt to a repulpability test. However, the structure of the claimed repulpable paper fiber pad/batt producing greater than 85% paper fiber yield, specifically between 85-93%, when subjected to a repulpability test cannot be clearly ascertained, as the specification fails to clearly set forth the metes and bounds of a repulpable insulation material that meets the claimed greater than 85% paper fiber yield (see 112(a) rejection above). 
Claim 1 further requires “about 2% to about 25% by weight of a meltable PE/PP bi-component thermoplastic binder fiber”. However, the structure of the claimed repulpable paper fiber pad having 2-25% thermoplastic binder fibers and producing greater than 85% fiber yield when subjected to a repulpability test cannot be clearly ascertained, as the specification fails to clearly set forth the metes and bounds of a repulpable paper fiber pad that meets both the claimed greater than 85% fiber yield and the claimed 2-25% thermoplastic binder fibers by weight (see 112(a) rejection above). While the provisional application provides an example that meets 93% or greater fiber yield and example that meets 98% or greater fiber yield, such examples are insufficient to adequately describe or suggest a repulpable insulation material that produces greater than 85% fiber yield along the entire 2-25% range of thermoplastic binder fibers.
For the purpose of examination, any of the materials and structures disclosed in the provisional application will be considered to yield a repulpable paper fiber pad/batt that produces greater than 85% fiber yield when subjected to a repulpability test. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568 A1, hereinafter Collison) in view of McGoff et al. (US 2018/0319569 A1, hereinafter McGoff) and Toshiya (JP 2005-139582 and Translation).
Regarding claims 1, 10 and 13 Collison teaches an insulated bag comprising: a pair of opposing main panels (FIG. 1, 2) defining a bag cavity within the insulated bag; the main panels defined in an insulated blank comprising: a first paper layer (12/14); and a fiber pad (16) coupled to the first paper layer, the fiber pad having reinforcement fibers interlocked with less than about 20% by weight of a meltable bi-component thermoplastic binder fiber distributed substantially randomly, wherein the fiber pad comprises a structure capable of being repulped and capable of being subjected to a repulpability test that produces a fiber yield (paragraphs 2, 27-38).
Collison fails to teach the insulated bag further comprising a pair of opposing side panels, wherein each side panel is attached to each main panel. McGoff teaches an analogous insulated bag comprising a pair of opposing main panels (FIG. 1A, 1B) defining a bag cavity within the insulated bag, wherein the main panels are defined in an insulated blank comprising a first paper layer (20/25) and a fiber pad (30) coupled to the first paper layer (paragraphs 45-49, 59, 62, 69, 72, 74, 124, 127, 133). McGoff further teaches that analogous insulated blanks are known in the prior art to be configured to form pouches or bags of various configurations, including a stand-up configuration having four sides and a rectangular bottom opposite an opening (paragraph 213). 
Accordingly, as two-sided and four-sided insulated bags are well known alternative insulated bag configurations in the prior art and as insulated bags are known in the prior art to be configured based on the desired intended load or use of the insulated bag, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by alternatively configuring the insulated blank to define an insulated bag having a pair of opposing main panels and a pair of opposing side panels attached to each main panel, as taught by McGoff, in order to provide a bag suitable for its intended load or use. Additionally, one skilled in the art would have been further motivated to configure the insulated blank of Collison to define a four-sided bag where it would be desirable to provide an insulated bag having a stand-up configuration.  
Collison teaches a meltable bi-component thermoplastic binder fiber preferably of a mixture of thermoplastic polymers including PE/Polyester or PP/Polyester or combinations thereof (paragraph 36). Although Collison fails to specifically teach a mixture of thermoplastic polymers including PE/PP, it would be reasonable and well within the level of ordinary skill in the art to conclude that Collison’s disclosure of “combinations thereof” would include a PE/PP mixture.
Collison teaches that the fiber pad can be manufactured from any of a wide variety of textile compositions, including both natural and man-made fibers such as cotton, and that the textile fibers can be bound together by bi-component thermoplastic binder fibers. However, Collison fails to teach the textile fibers being paper fibers and the thermoplastic binder fiber being about 2% to about 25% by weight such that the insulation material is repulpable and produces greater than 85% fiber yield when subjected to a repulpability test. 
Toshiya teaches an analogous insulation material comprising textile fibers bound together by thermoplastic binder fibers and further teaches that insulation materials are known in the prior art to comprise 51-95% paper fibers bound together by 5-49% bi-component thermoplastic binder fibers (Translation paragraphs 17-22, 26, 29-31, 35). Toshiya also discloses a specific example of an insulation material comprising 90% paper fibers and 10% bi-component thermoplastic binder fibers having a polyethylene sheath and a polypropylene core and a 5mm length (Translation paragraph 35). The materials and compositions of the insulation material disclosed by Toshiya, specifically in the disclosed example and over a portion of the disclosed ranges, correspond to the materials and compositions of the insulation material disclosed in the provisional application (see provisional application paragraphs 46, 48, 49). Thus, absent persuasive evidence otherwise, one having ordinary skill in the art would have expected the insulation material produced by the materials and compositions in the disclosed example and over the corresponding portion of the ranges disclosed Toshiya to produce the fiber yield as claimed. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the textile fibers and the bi-component thermoplastic binder fibers of the insulation material of Collison with 51-95% paper fibers and 5-49% bi-component thermoplastic binder fibers or specifically with 90% paper fibers and 10% bi-component thermoplastic binder fibers, as taught by Toshiya, such that the resulting insulation material is repulpable and produces greater than 85% fiber yield when subjected to a repulpability test, as the substitution of known insulation materials for alternative known insulation materials to achieve the equivalent result of forming an insulation batt would have been obvious and would have yielded predictable results to one skilled in the art. 
Regarding the resulting insulation material being repulpable and producing greater than 85% fiber yield when subjected to a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the materials and compositions (structure) that define the claimed repulpable insulation material that produces greater than 85% fiber yield when subject to a repulpability test (function) are met by Toshiya. Thus, absent persuasive evidence otherwise, the insulation material disclosed by Toshiya comprises the structure necessary to produce greater than 85% fiber yield when subjected to a repulpability test.
Regarding claim 2, Collison as modified by McGoff and Toshiya teaches the insulated bag of claim 1 above, wherein the meltable PE/PP bi-component thermoplastic binder fiber is a chopped fiber (Collison: paragraph 33). 
Collison teaches the binder fibers having lengths between about 1.5875 mm to about 38.1 mm (paragraph 33). Although Collison fails to specifically teach the claimed range of .5 mm to 16mm, the range disclosed by Collison overlaps the claimed range. Additionally, Applicant has not disclosed any criticality for the claimed range. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range.
Regarding claim 3, Collison as modified by McGoff and Toshiya teaches the insulated bag of claim 1 above, wherein the insulated blank further comprises a second paper layer (12/14), wherein the first paper layer is coupled to the second paper layer (paragraph 28) and wherein the paper fiber pad is at least partially encapsulated between the first paper layer and the second paper layer (Collison: paragraph 28 and FIG. 3).
Regarding claim 4, Collison as modified by McGoff and Toshiya teaches the insulated bag of claim 3 above, but fails to teach a handle assembly comprising a handle portion attached to a base portion, the base portion being laminated between the first paper layer and the second paper layer. However, McGoff further teaches that it is known in the prior art to provide analogous insulated bags with a handle assembly for carrying the insulated bag, wherein the handle assembly comprises a handle portion attached to a base portion and wherein the base portion is laminated between the first paper layer and the second paper layer (paragraph 208).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by providing the insulated bag with a handle assembly comprising a handle portion attached to a base portion, wherein the base portion is laminated between the first paper layer and the second paper layer, as taught by McGoff, in order to provide the insulated bag with a carrying means. 
Regarding claims 6, 7, 11 and 12, Collison as modified by McGoff and Toshiya teaches the insulated bag of claims 1 and 10 above, wherein the thermoplastic binder fiber makes up less than 10% by weight or about 10% by weight of the paper fiber pad/batt (Toshiya Translation paragraphs 17-22, 26, 29-31, 35).
Regarding claims 8 and 14, Collison as modified by McGoff and Toshiya teaches the insulated bag of claims 1 and 10 above, but fails to teach the paper fiber pad having a weight of between 1300 and 1600 GSM. However, it is well known that the weight of the paper fiber pad/batt is dependent on the weight of the binder fibers, the weight of the reinforcement fibers, the percentage weight of each of the fibers in the paper fiber pad and the thickness of the paper fiber pad. Additionally, Applicant fails to disclose any criticality for a weight between 1300 and 1600 GSM. 
Accordingly, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper fiber pad of Collison so as to obtain the weight as claimed, as merely altering the weight of the paper fiber pad is insufficient to patentably distinguish over the prior art absent persuasive evidence that the particular weight is significant.
Regarding claims 9 and 15, Collison as modified by McGoff and Toshiya teaches the insulated bag of claims 8 and 10 above, wherein the thermoplastic binder fibers have a plurality of different lengths (Collison: paragraph 33).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collison in view of McGoff and Toshiya, as applied to claim 1 above, and further in view of Suzuki et al. (US 2013/0118946 A1, hereinafter Suzuki).
Regarding claim 5, Collison as modified by McGoff and Toshiya teaches the insulated bag of claim 1 above, wherein the insulated blank comprises an adhesive layer disposed between the first paper layer and the paper fiber pad (Collison: paragraphs 7, 27, 28, 32) but fails to teach the adhesive layer being a recycling-compatible or water soluble adhesive layer. 
Suzuki teaches that where an adhesive interface exists between paper layers it is known and desirable in the prior art to provide a recycling-compatible or water-soluble adhesive in order to avoid any interference with re-pulping of the paper layers (paragraphs 10, 43).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Collison by alternatively providing a recycling-compatible or water soluble adhesive between the first paper layer and the paper fiber pad, as taught by Suzuki, in order to avoid any interference with re-pulping of the insulated bag.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-34 of U.S. Patent No. 10,583,977 in view of McGoff. 
 The U.S. Patent recites all the limitations of claim 1-16 except the insulated blank defining an insulated bag having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer. 
McGoff teaches an analogous insulated blank comprising a first paper layer (20/25), a second paper layer (20/25) and a fiber pad (30) coupled to the first paper layer (paragraphs 45-49, 59, 62, 69, 72, 74, 124, 127, 133, 208). McGoff further teaches that insulated blanks are known in the prior art to be configured into insulated bags having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the insulated blank of the patent into an insulated bag having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer, as taught by McGoff. As such a configuration is well known and as insulated blanks are known in the prior art to be variously configured for different insulation needs, it would have been obvious and well within the level of ordinary skill in the art to configure the insulated blank into any suitable insulated structure known in the art.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,926,939 in view of McGoff. 
 The U.S. Patent recites all the limitations of claim 1-16 except the insulated blank defining an insulated bag having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer. 
McGoff teaches an analogous insulated blank comprising a first paper layer (20/25), a second paper layer (20/25) and a fiber pad (30) coupled to the first paper layer (paragraphs 45-49, 59, 62, 69, 72, 74, 124, 127, 133, 208). McGoff further teaches that insulated blanks are known in the prior art to be configured into insulated bags having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the insulated blank of the patent into an insulated bag having a pair of opposing main panels, a pair of opposing side panels, and a handle assembly comprising a handle portion attached to a base portion that is laminated between the first paper layer and the second paper layer, as taught by McGoff. As such a configuration is well known and as insulated blanks are known in the prior art to be variously configured for different insulation needs, it would have been obvious and well within the level of ordinary skill in the art to configure the insulated blank into any suitable insulated structure known in the art.  
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered and are persuasive in overcoming the previous 112 rejections of claims 1, 16 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734            

/JES F PASCUA/           Primary Examiner, Art Unit 3734